DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed April 13, 2021.   Claims 1-20 are pending and an action on the merits is as follows.	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Charpie, III on May 12, 2021.

The application has been amended as follows: 
Claim 2 line 2, after the phrase “mounted to” delete the word—the—and replace with the word—a—
Claim 5 line 2, after the phrase coupled to” delete the word—the—and replace with the word
Claim 20 line 3, after the phrase “activated in” delete the word—the—and replace with the word—an—
Claim 20 line 4, after the phrase “and/or in” delete the word—the—and replace with the word—an—

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not teach nor suggest an elevator counterweight signaling system comprising: an actuation assembly configured for contact with an elevator counterweight guide rail, the actuation assembly having a dynamo assembly, a roller, a tachometer assembly, a drive wheel, a signal generator and a pivoting assembly; a signaling assembly configured for electrical communication with the actuation assembly, the signaling assembly having a visual indicator, an audio indicator, control circuitry and a cable connector; wherein the signaling assembly is configured to provide visual and/or audio indications of a moving elevator counterweight assembly.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-20 depend from claim 1 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Christopher Uhlir/Primary Examiner, Art Unit 2837